Citation Nr: 1610995	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-44 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic thoracic spine disorder to include ligamental strain residuals.  

2.  Entitlement to service connection for a chronic left hip disorder to include greater trochanter bursitis and dislocation residuals.  

3.  Entitlement to service connection for chronic fibromyalgia.  

4.  Entitlement to service connection for a chronic left eye disorder to include left eye corneal abrasion residuals.  

5.  Entitlement to service connection for a chronic acquired psychiatric disorder to include depression, a dysthymic disorder, and partner relational problems.  

6.  Entitlement to service connection for bilateral pes planus.  

7.  Entitlement to service connection for chronic left ear hearing loss disability.  

8.  Entitlement to an initial compensable disability evaluation for the Veteran's chest tube placement scar residuals.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) for compensation purposes.  

10.  Entitlement to a permanent and total disability rating for pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1993 to November 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, established service connection for chest tube placement scar residuals and assigned a noncompensable evaluation for that disability, effective as of July 12, 2007; denied service connection for thoracic spine ligamental strain, fibromyalgia, left eye corneal abrasion residuals, partner relation problems, pes planus, left hip dislocation, and left ear hearing loss disability; and denied a permanent and total disability rating for pension purposes.  

In September 2011, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing was prepared and incorporated into the claims files.  

In January 2012, the Board remanded the Veteran's seven claims for service connection and claim for an initial compensable rating of the Veteran's scar for new examinations and to obtain private and VA treatment records.  The Board also found that September 2011 hearing testimony could be reasonably construed as a claim for a TDIU. The Board also remanded the Veteran's claims for a TDIU and/or a permanent and total disability rating for pension purposes.  

The VLJ who conducted the September 2011 hearing has left the Board.  In March 2014, the Veteran was notified of this and offered another hearing before a current VLJ.  The Veteran responded in April 2014 that he wanted a new hearing at the RO.  In April 2014, the Board remanded the Veteran's appeal to the RO to schedule a Board hearing, which was scheduled in November 2015.  However, VA records show that the Veteran cancelled his request for a hearing.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704 (2015).  

The Board has reframed the Veteran's claim for service connection of chronic acquired pes planus to service connection for bilateral pes planus to more accurately reflect the Veteran's claim for in-service aggravation of his pre-existing pes planus.  The Veteran is not prejudiced by such action.  


FINDINGS OF FACT

1.  The most competent and probative medical evidence shows that lumbosacral spine facet joint arthropathy or any thoracic disability did not manifest in service or within the one-year presumptive period, and the most probative evidence fails to link it to the Veteran's service, including as secondary to his service-connected chronic fatigue syndrome.

2.  The most competent and probative medical evidence shows that the Veteran's left hip disorder did not manifest in service, and the most probative evidence fails to link it to the Veteran's service, including as secondary to his service-connected chronic fatigue syndrome.

3.  The most probative medical evidence shows that the Veteran does not have a current diagnosis of fibromyalgia.   

4.  Astigmatism is a refractive error of the eyes that is not a disease or injury for VA compensation purposes.

5.  The record evidence does not establish any additional disability imposed on the Veteran's astigmatism because of his military service.  

6.  The competent and probative medical evidence indicates that there are no residuals from the Veteran's in-service left eye corneal abrasion.    

7.  The most probative evidence supports the conclusion that the Veteran's currently diagnosed adjustment disorder, mixed with anxiety and depressed mood, is not etiologically related to the situational depression and adjustment disorder the Veteran experienced in service as a result of marital conflict and is not otherwise related to his military service, including as secondary to his service-connected chronic fatigue syndrome.

8.  The most probative evidence shows that there was no measured worsening of the Veteran's pre-existing bilateral pes planus, which was noted at service entrance, during his active duty service.

9.  The most probative evidence shows that there was no measured worsening of the Veteran's pre-existing left ear hearing loss, which was noted at service entrance, during his active duty service.
10.  The Veteran's four scars that are residuals from chest tube placement are stable, not painful on examination, cover an area of less than 39 square centimeters, and do not cause any functional limitation.  

11.  The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU.

12.  The competent and probative evidence does not show that referral on an extraschedular basis for a TDIU is warranted.

13.  The weight of the competent and probative evidence indicates that the impairment caused by the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially-gainful occupation.

14.  The Veteran served for over 90 days during a period of war, and is not 65 years of age or older.  
 
15.  The Veteran is not permanently and totally disabled from nonservice-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a chronic thoracic spine disorder to include ligamental strain residuals have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for establishing service connection for a chronic left hip disorder to include greater trochanter bursitis and dislocation residuals to include ligamental strain residuals have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for entitlement to service connection for chronic fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for entitlement to service connection for a chronic left eye disorder to include left eye corneal abrasion residuals have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for entitlement to service connection for a chronic acquired psychiatric disorder to include depression, a dysthymic disorder, and partner relational problems have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria for entitlement to service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).

7.  The criteria for establishing service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.3102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).

8.  The criteria for an initial compensable disability evaluation for the Veteran's chest tube placement scar residuals are not met.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.118, Diagnostic Code 7804 (2007), Diagnostic Code 7804 (2015).

9.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).

10.  The criteria for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3, 3.340, 4.16, 4.17 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a July 2007 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice with respect to his claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate his claims for service connection and nonservice-connected pension benefits, including what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

With respect to the claim for an initial compensable disability evaluation for the Veteran's chest tube placement scar residuals, courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
With respect to the claim for a TDIU the Board found in its January 2012 remand, a December 2012 letter informed the Veteran of the evidence needed to substantiate the claim.  Thereafter, the RO adjudicated the claim in an April 2013 Supplemental Statement of the Case.

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private medical records, and the statements of the Veteran and his representative.

As noted above, the Board remanded the Veteran's claims in January 2012 and instructed the RO to associate any VA medical records not already of record with the Veteran's claims file and to obtain any relevant private treatment records.  By a letter in May 2012, the RO asked the Veteran to identify relevant post-service treatment for his claimed conditions by private provides and to provide authorizations to allow VA to obtain records from those providers.  

The Veteran did not respond to the May 2012 letter.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to his claims, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  The Veteran's VA treatment records were associated with the Veteran's claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary to obtain the Veteran's private medical records.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
The Veteran was afforded VA examinations pertaining to his claims for a thoracic spine disorder, hip disorder, fibromyalgia, left eye disorder, pes planus, and left hearing loss in September 2012 and for an acquired psychiatric disorder in April 2013.  The Board finds these examination reports to be adequate, as the examiners reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted evaluations, and provided reasoned rationales for the opinions rendered.  The examiners considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service.

The Veteran also was provided with a VA examination in September 2012 to evaluate his chest tube placement scar residuals.  The Board finds the examination report to be adequate for rating purposes, as the examiner reviewed the Veteran's VA medical records and claims file, interviewed the Veteran, was informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted a clinical evaluation, and described the current severity of the Veteran's scar in sufficient detail so that the Board's evaluation is an informed determination.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As noted above, the Board remanded the Veteran's claims in January 2012 for VA examinations, which have been completed and found to be adequate by the Board.  The RO, therefore, has complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran and his mother were provided an opportunity to set forth their contentions during a hearing before a VLJ in September 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the Veteran's claims and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claims, or that a reasonable person could be expected to understand from the notice what was needed.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the increased rating claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  SERVICE CONNECTION

The Veteran asserts that service connection for a chronic thoracic spine disorder, chronic fibromyalgia, chronic left eye injury residuals, a chronic acquired psychiatric disorder, a chronic left hip disorder, and chronic left ear hearing loss is warranted, as those disabilities originated during active service.  He contends further that his pre-existing pes planus was aggravated by wearing required military footwear.


General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection also can be established on a secondary basis by demonstrating that the disability is proximately due to or the result of an already service-connected disease or injury.  38 C.F.R. § 3.310 (2005); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Generally, in order to prove service connection, a veteran must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis and sensorineural hearing loss, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  The regulation does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clearcut clinical entity, at some later date.  38 C.F.R. § 3.303(b) (2015).  "To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  See Walker, 708 F.3d at 1335. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Thoracic Spine Disorder

The Veteran seeks service connection for lower back pain that he alleges to be generally due to military service and hyperextension of his back in service.  See July 2007 Statement in Support of Claim (VA Form 21-4138).  At his September 2011 Board hearing, the Veteran testified that he strained his back in service lifting an 80-pound pallet and had been going to a chiropractor since he got out of the service.  Hearing Transcript at 5-6.  The Veteran's mother testified that the Veteran did not walk the same after service; he walked kind of stiff.  Id. at 6-7.  

The Veteran's September 1993 enlistment examination shows the Veteran had scoliosis of less than 30 degrees that was not disqualifying.

In August 1994, the Veteran complained of low back pain that began that morning, without a known trauma or strain.  The Veteran described the low back pain as "tightening."  On examination, the Veteran exhibited decreased range of motion in forward flexion secondary to pain.  There was pain in the paraspinal region on palpation, but no point tenderness over the spine.  The impression was back spasm.  He was prescribed a muscle relaxant and over-the-counter pain medication for five days, referred to physical therapy, and put on profile with no heavy lifting or operating of machinery for five days.  There is no indication in the Veteran's service treatment records that he sought further care or treatment.  

In June 1996, the Veteran complained of hyperextending his back while diving into a swimming pool.  He had some discomfort between his shoulder blades in the region of the rhomboid muscles.  He had not taken any over-the-counter pain medication for the discomfort.  He reported the discomfort improved as the day went on.  On examination, there was some tenderness on palpation of the paraspinous musculature around the level of T3 and T4.  X-rays of the thoracic spine demonstrated a normal thoracic spine with no fracture, dislocation, malalignment, or other abnormality.  The diagnosis was ligamentous strain of thoracic vertebrae secondary to hyperextension.  He was given a profile for light duty for one week.  The Veteran had a physical therapy consultation, at which he reported a past sprain that was controlled by medications in a couple of days.  At a physical therapy visit a week later in June 1996, the Veteran reported that he felt "real good."  At the next visit in July 1996, the Veteran reported that his back had resolved 100 percent and therapy was discontinued.   

The provider comments to a May 1999 Report of Medical Assessment performed for purposes of separation shows that the Veteran reported back strain three years ago.  The provider found no current complaints of back pain and determined that the strain had resolved.

A November 2004 VA treatment record shows the Veteran was complaining of pain in the right shoulder, neck, and upper back.  The pain had been present for the last three years.  He reported that he strained a muscle in his back from lifting pallets in 1996 during service; however, that improved with conservative management.  A number of years ago he was involved in a motor vehicle accident.  He reported mid back pain since that accident.  

A May 3, 2005 record of F.L., M.D. in the records from T.M.F.M. shows the Veteran was a new patient from R.F., M.D.  The Veteran reported a motor vehicle accident in 2002 with persistent back pain, left greater than right, and some left "hip pain" that sounded like some greater trochanter area pain, all on the left.  The Veteran described the accident as a rear impact collision with his leg being wedged and twisted in the process.  He had had a waxing and waning course of pain ever since.  There was no surgical intervention, but the Veteran had started multiple medications at different times, including narcotic analgesics.  He also reported that he had had physical therapy and tried some chiropractic care as well.  The Veteran denied paresthesia, paralysis, fatigue, generalized arthralgias, or myalgias.  On examination, he appeared in no acute distress.  His low back had full range of motion with pain at the extremes.  The diagnosis was lumbar strain/sprain versus left radiculopathy.  Dr. F.L. denied the Veteran's request for narcotic analgesic.  

A May 6, 2005 record of F.L., M.D. in the records from T.M.F.M. shows the Veteran called the night before complaining of chest pain, that sound to Dr. F.L. like epigastric discomfort.  The Veteran reported that medications prescribed three days prior had not helped his back or hip.  The Veteran was in no acute physical distress.  He moved and transferred readily without any orthopedic difficulty or general weakness.  

May 2005 magnetic resonance imaging (MRI) of the lumbar spine performed by T.H.I. provides that disc signal was within normal limits for the age of the patient.  No focal protrusion/ extrusion of disc material was seen at any of the imaged levels.  No spinal stenosis was evident.  Mild facet joint arthropathic changes were seen at the lower two lumbar levels bilaterally.  

A May 11, 2005 record of F.L., M.D. in the records from T.M.F.M. shows the Veteran was seen in follow up for chest pain.  The Veteran had been to the emergency room because of the pain.  Dr. F.L. noted the Veteran had had extensive work up for his complaints, which had all been unremarkable.  On examination, no acute distress was noted.  The Veteran ambulated and transferred readily without evidence of discomfort.  It was suggested that the Veteran's symptoms were from "panic attack disease."  Dr. F.L. also suggested that the Veteran consider "his extensive history of his MVA in 2002, multiple narcotic prescriptions over a long period of time, that he may inadvertently develop some tolerance and addiction phenomena and that these symptoms may stem from episodes of withdrawal."  Dr. F.L. stated he would not prescribe narcotics.  

A May 12, 2005 record of K.G., A.R.N.P. in the records from T.M.F.M. shows the Veteran was a new patient complaining of mid epigastric and chest pain.  He had been seen twice in the emergency room.  He had been seen by Dr. F.L., but was changing to their office for primary care as of that day.  He reported a spasm wrapping around to his back.  He also reported left hip pain and that he was in a motor vehicle accident three to four years ago.   

A June 2005 record from D.D.C. in the records from T.M.F.M. states that the Veteran had been in generally good health, but did have a history of chronic lower back pain following a motor vehicle accident two to three years ago.  The Veteran was seen for chronic refractory chest pain and dyspepsia.  It was noted that the Veteran stated he was in constant discomfort; although, he did not appear to be in distress.  The Veteran reported pain that radiated to his back.  The physician noted that musculoskeletal physical disabilities, arthritis, backache, and joint stiffness were not present on examination.  The physician found that the chest pain was not cardiac in origin, but may have a component of reflux gastritis.  The Veteran wanted a prescription for Percocet, which the physician declined to provide.   

A July 2005 record from D.D.C. in the records from T.M.F.M. shows that the Veteran reported that he had been terminated by his prior physician due to some aggressive behavior the Veteran demonstrated.  

An August 2005 record from T.M.F.M. shows that the Veteran was there to establish a relationship with a new physician.  The Veteran reported myofascial back pain in the thoracic lumbar region since 2001 from a motor vehicle accident.  The Veteran was begun on an opioid analgesic. 

An August 2005 VA treatment record shows that the Veteran reported low back pain that had been present since his injury in the service, but, per the Veteran, made worse by a motor vehicle accident.

The Veteran was afforded a VA examination in January 2008.  The Veteran reported chronic low back pain that was difficult to separate from virtually all the muscles in his back.  The Veteran reported that his low back pain began in service.  On examination of the thoracic spine, the Veteran was observed to exhibit "cervicalis muscle spasms throughout, beginning about the level of C3-4 all the way down to the base of T1 essentially."  

The examiner diagnosed the Veteran with mechanical back syndrome secondary to facet arthropathies at the lower two levels of the lumbar spine as seen on the 2005 MRI.  The examiner noted that, although the Veteran's MRI was performed after he left the military, the Veteran "had all the signs and symptoms at the same levels previously."  The examiner continued that it was his opinion that, beginning with a series of injuries that started in occurrence when he was 21 years old and extending all the way up until today, the Veteran had regular recurrences of low back pain episodically that became interwoven overall with the diagnosis of chronic fatigue syndrome and the severe back muscle spasms described.  The examiner opined further that the Veteran "had elements of low back pain in the same regions listed here while he was on active duty in the military and what I see today is a continuation of the same symptomatology in the same areas; same disease in other words."   

A November 2011 VA primary care history and physical note shows the Veteran's  gait was coordinated and smooth.  There were no defects or deformities of the joints, bones, or muscles.  His joints were within full range of motion with no pain or contractures.  There was no muscle atrophy or weakness.  

The Veteran was afforded a second VA examination in September 2012.  The Veteran reported that he sprained his back when working supply in 1994 or 1995 moving pallets.  He was given light duty and after 10 days was sent back to work.  His back kept bothering him after that and "[o]ff & on they kept sending [him] back for back strain where they gave [him] electric stimulation for back sprain."  He first sought post-service back treatment in 2003 or 2004 from his primary care physician.  The Veteran reported being in a five car motor vehicle accident in 2001, but denied seeking any medical attention for any injuries afterwards.  

On examination, the Veteran had full range of motion in his back without objective evidence of painful motion.  There also was no change in range of motion or function on repetitive use.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the back.  There was no guarding or muscle spasm.  He had normal muscle strength, no muscle atrophy, normal reflexes, and no signs of radiculopathy.  The Veteran was able to flex trunk forward with his fingers to within one inch of the floor.  The Veteran's gait was normal.  He was able to walk on his toes, walk on his heels, walk with straight line gait, and to do a-one legged stance.  

The examiner performed a comprehensive review of the Veteran's service treatment records and private medical records associated with the Veteran's claims file.  The examiner opined that the Veteran's diagnosed lumbosacral spine facet joint arthropathy did not have its onset in active service, was not caused by active service, was not etiologically related to the Veteran's in-service thoracic spine complaints, and did not otherwise originate during active service.  

The examiner's rationale was that the Veteran's service treatment records document an episode of back pain in 1994 diagnosed as back muscle spasm without documentation of residuals.  Another episode of mid-back/thoracic area pain was document in 1996 due to hyperextended back while diving into a swimming pool, which had 100 percent resolved.  This was confirmed by the May 1999 Report of Medical Assessment that shows the Veteran had a back strain three years ago that resolved with no complaints.  The examiner explained that these episodes were mechanical/soft tissue/muscular in nature and would not result in or lead to any vertebral/bone changes.  

The examiner noted that the Veteran was in a motor vehicle accident in 2001 and that multiple doctors documented back pain that was attributed to that accident.  X-rays of the thoracic spine in active service were normal.  In addition, a private February 2002 total body scan performed three years after separation from service due to a history of a previous motor vehicle accident was normal, including the thoracic spine.  Lumbar facet joint arthropathy showed up in a 2005 MRI, four years after the motor vehicle accident and six years after separation from service.  The examiner concluded that there "is absolutely no objective evidence" to attribute the claimed back condition to anything in active service.  

It is not disputed that the Veteran has a current diagnosis of lumbosacral spine facet joint arthropathy.  The Board finds, however, that the most probative evidence supports the conclusion that it is not etiologically related to the Veteran's military service, including as due to his service-connected chronic fatigue syndrome.

The objective and contemporaneous evidence shows that the two episodes of in-service back pain resolved while the Veteran was in service.  The Veteran had an isolated episode of back strain in August 1994 that resolved with onetime treatment.  At his June 1996 physical therapy consultation, he reported a past sprain that was controlled by medications in a couple of days.  The Veteran reported at a July 1996 physical therapy visit that the June 1996 thoracic strain from diving into the swimming pool had resolved 100 percent.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 742, 116 L.Ed.2d 848 (1992) ("statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness."). 

Similarly, the May 1999 Report of Medical Assessment shows that the Veteran had no complaints of pain related to the back strain that occurred three years before and that the strain had resolved.  A contemporaneous statement as to a declarant's then-existing physical condition (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The first objective post-service evidence of treatment for a back disorder is not until November 2004, five years after separation of service.  The first objective post-service evidence of diagnosis of a back disorder is not until the 2005 MRI, six years after service.  

The Board finds the September 2012 medical opinion of the VA examiner to be highly probative to the questions at hand.  The examiner opined that the Veteran's diagnosed lumbosacral spine facet joint arthropathy did not have its onset in active service and was not etiologically related to the Veteran's service.  The examiner's rationale was that the Veteran's in-service back injuries had completely resolved prior to the Veteran's separation from service.  X-rays performed in service showed a normal thoracic spine.  In addition, the 2002 bone scan showed a normal spine.  Moreover, the examiner explained that multiple doctors documented that the Veteran's back pain began after his 2001 motor vehicle accident.  Lumbar facet joint arthropathy was not diagnosed until 2005, well after the Veteran's discharge from service and the motor vehicle accident.  Other than the arthritis found on the 2005 MRI, the examiner found that the Veteran's back was totally normal and that there was no objective evidence of back pain or limitation on examination.  The examiner conducted a detailed review of the claims file, interview of the Veteran, and examination of the Veteran.  Importantly, the examiner provided an adequate rationale for her opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").    

The Board notes that the examiner did not specifically address whether the Veteran's back pain was due to chronic fatigue syndrome.  However, the examination report shows that the Veteran's back examination was totally normal and the only evidence the examiner found of any back disability was from the 2005 MRI.  The examiner found that the overwhelming evidence of record showed that the Veteran's back pain was related to the motor vehicle accident.  In addition, with respect to the Veteran's examination for fibromyalgia, the examiner noted that there was no objective evidence of any tenderness on palpation of any of the 18 points traditionally used for diagnosis of fibromyalgia.  Palpation of those points was done multiple times during the examination when attention was being deliberately distracted.  Otherwise, the Veteran exhibited "enhanced" pain behavior when examination of areas was obvious.  The Veteran's subjective complaints during the examination appeared to the examiner to be out of proportion to objective examination findings.  During that examination, the examiner specifically found no signs of widespread musculoskeletal pain, muscle weakness, fatigue, sleep disturbances, and paresthesias.  The examination report shows that the examiner was well aware that the Veteran was service-connected for chronic fatigue syndrome.  However, given the examiner's findings that the Veteran's back examination was normal and the Veteran did not exhibit pain or weakness on examination, an opinion regarding whether the Veteran's nonexistent symptoms were related to his chronic fatigue syndrome was unnecessary.  

The Board acknowledges that the January 2008 VA examiner found a continuation of the Veteran's in-service back pain to the present.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The January 2008 VA examiner did not perform a thorough review of the claim's file.  If he had, he would have seen that numerous physician's documented that the Veteran's pain began after the 2001 motor vehicle accident.  There is no note in the examination report of the Veteran's 2001 motor vehicle accident or of the numerous treatment records that show the Veteran's back pain began after that accident.  Thus, the examiner was not aware of the many inconsistencies and contradictions regarding the onset and etiology of the Veteran's pain in the record.  The examiner was not aware that the Veteran changed primary care physicians four times in four months in 2005 in what appears to be an effort to obtain a narcotic prescription.  In addition, the examiner also does not address the Veteran's in-service statements that his back strains had resolved prior to leaving service.   Because the examiner did not base his opinion on the Veteran's full medical history, the Board finds that the January 2008 VA examiner's opinion is of no probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008) (an adequate examination requires that the examiner providing the report or opinion be fully cognizant of the veteran's past medical history).

As for presumptive service connection for arthritis of the lumbosacral spine as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, arthritis was first documented by MRI in 2005, well beyond the one-year presumptive period after discharge from service in 1999.  Thus, service connection as a presumptive chronic disease is not warranted.  

In regard to continuity of symptoms, the Board finds that the Veteran's arthritis is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of continued back pain after service, service connection based on continuity of symptomatology is not warranted.

The Board acknowledges that the Veteran contends his back pain began in service and has continued on and off since then.  While the Veteran is competent to report symptoms and in-service events, the Board unfortunately cannot find the Veteran credible in his assertions that he has had back pain since service.  In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board finds the Veteran's assertions that his back pain began in service and continued thereafter to be inconsistent with the other (lay and medical) evidence of record.  As noted above, the Veteran reported on three different occasions in service that his back pain had resolved.  The Veteran also reported in November 2004 when he was seeking treatment from VA that his 1996 in-service back strain improved with conservative management.  Moreover, there is ample evidence in private records that shows the Veteran reported in 2004 and 2005 that his back pain began in 2001 after his motor vehicle accident.  

The Veteran told the September 2012 VA examiner that he was involved in a motor vehicle accident in 2001, but did not seek treatment for any injuries.  In contrast, in May 2005, the Veteran reported to a physician that he had had persistent pain in his back and hip following a motor vehicle accident in 2002, and that he had been treated with multiple medications, physical therapy, and chiropractic care.  Thus, the Veteran clearly had sought care in connection with the accident.

Although the Veteran complained of almost constant back pain, treating providers consistently found that the Veteran did not appear to be in acute distress and was able to ambulate and transfer without pain.  The Veteran's back examinations were essentially normal.  Similarly, at the Veteran's VA November 2011 primary care visit, there was no objective evidence of back disability or pain.  The September 2012 VA examiner specifically noted in connection with the Veteran's fibromyalgia examination that the Veteran exhibited "enhanced" pain behavior when examination of areas was obvious, but had no objective evidence of pain when he was distracted.  As will be discussed below, the Veteran was believed to be likely feigning symptoms at his April 2013 VA psychiatric examination as well.  

In addition, the treating providers also raised issues of drug seeking behavior by the Veteran.  Over a period of four months in 2005, the Veteran changed primary care providers at least four times.  In one instance, the Veteran changed primary care providers the day after a physician refused to prescribe a narcotic analgesic for the Veteran.  A different physician at D.D.C., a gastroenterologist, also declined the Veteran's request for a Percocet prescription.  One physician terminated the Veteran as a patient.  The Veteran finally settled with T.M.F.M. where he was prescribed narcotics.  The September 2012 VA examiner specifically noted in connection with the Veteran's fibromyalgia examination that the Veteran's strong insistence for narcotics plays a role in the Veteran's subjective symptoms of pain and malaise.  

Thus, the foregoing inconsistencies and direct contradictions in the record weigh against the Veteran's credibility as to the assertion of onset during and continuity of symptoms since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

It has only been when seeking treatment from VA in August 2005, at his VA examinations in January 2008 and September 2012, and in the course of the present appeal that the Veteran has alleged that his back pain began in service and continued thereafter.  Although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  The Board finds that the Veteran's testimony is not credible due to his bias and self-interest.  

It is important to point out that the Board does not find that the Veteran's lay statements of the onset and etiology of his back pain lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record discussed above.    

It is now well established that lay persons without medical training, such as the Veteran and his mother, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, back pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that neither the Veteran nor his mother is competent to diagnose the onset or cause of the Veteran's back disorder.

In sum, the most competent and probative medical evidence shows that the Veteran's diagnosed lumbosacral spine facet joint arthropathy did not manifest in service or within the one-year presumptive period, and the most probative evidence fails to link it to the Veteran's service, including as secondary to the Veteran's service-connected chronic fatigue syndrome.  Accordingly, service connection for a chronic thoracic spine disorder to include ligamental strain residuals is not warranted on any basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).    

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  
  
Left Hip Disorder

The Veteran seeks service connection for a dislocated left hip secondary to lower back pain with residual of pain with walking and sharp pains radiating down his left leg.  See July 2007 Statement in Support of Claim (VA Form 21-4138).  At his September 2011 Board hearing, the Veteran clarified that it felt to him like he dislocated his hip, but he was told that it actually was not out of the socket.  Hearing Transcript at 12.  The Veteran testified further that his hip bothered him off and on in service depending on how much he walked.  His first post-service treatment was around 2003 when he saw an orthopedic surgeon.  Id. at 13.  The Veteran's mother testified that sometimes the Veteran walked favoring his hip, and sometimes he would fall because it appeared that the hip buckled.  Id. at 13-14.  

Service treatment records show that in March 1995 the Veteran complained of a painful left hip when he bent over.  The hip had normal range of motion.  The assessment was hip pointer.  An x-ray showed no significant abnormality and an unremarkable examination.  There are no further complaints of a hip disorder, including on the Veteran's May 1999 Report of Medical Assessment.  

A May 3, 2005 record of F.L., M.D. in the records from T.M.F.M. shows the Veteran reported a motor vehicle accident in 2002 with persistent back pain and some left "hip pain" that sounded like some greater trochanter area pain, on the left.  The Veteran described the accident as a rear impact collision with his leg being wedged and twisted in the process.  He had had a waxing and waning course of pain ever since.  He reported going to Urgent Care in April 2005 and receiving oral medications and an injection to the area of the greater trochanter.  There had been no surgical intervention, but the Veteran had started multiple medications at different times, including narcotic analgesics.  He also reported that he had had physical therapy and tried some chiropractic care as well.  The Veteran denied paresthesia, paralysis, fatigue, generalized arthralgias, or myalgias.  On examination, he appeared in no acute distress.  When hip abduction was performed against resistant, the physician noted that "there may be some slight tenderness with palpation over the greater trochanter" on the left side.  He was diagnosed with chronic trochanter bursitis on the left.   

A May 6, 2005 record of F.L., M.D. in the records from T.M.F.M. shows the Veteran reported that medications prescribed three days prior had not helped his back or hip.  The Veteran was in no acute physical distress.  He moved and transferred readily without any orthopedic difficulty or general weakness.  

A May 12, 2005 record of K.G., A.R.N.P. in the records from T.M.F.M. shows the Veteran complained of pain and popping in his left hip and a sensation of the hip giving way for some time.  He reported being in a motor vehicle accident three to four years ago and had pain soon after, but that had gotten better.  In the past month, the hip had been painful daily.  There was no pain with internal or external rotation.  X-rays show the left hip was normal. 

A March 2007 record from T.M.F.M. shows the Veteran reported an episode or two where he had dislocation of his hip.  His hip was "not really bothering him that much anymore," but he did have marked fatigue throughout the day where he needed to stop what he was doing and just rest.  

The Veteran was afforded a VA examination in January 2008.  The examiner found that the Veteran "never dislocated his hip in his life."  The examiner described that the Veteran did have an abnormal feeling of burning and bulging, and an abnormal pressure sensation that went from his lateral left hip, meaning the greater trochanter on both sides, directly up to the attachment on the ilium on both sides, and then became extremely painful secondarily at the attachment along the ilium of both sides of his pelvis.  Frequently, the Veteran had episodes where it was almost "on fire with pain" in the greater trochanter site, that then tracked down the leg.  The examiner noted that these are overlapping areas of muscles and ligaments plus tendons, and undoubtedly was the chronic fatigue syndrome and hyper inflammatory reactions going on in the Veteran's musculoskeletal system most of the time now.  

Ultimately, the examiner found that the Veteran did not have significant loss of range of motion in his hips and no ongoing swelling, heat, or redness.  The Veteran's only symptom was pain.  The examiner noted that remarkably little was complained of by the Veteran in terms of individual joints that were involved.  The examiner found that it was a peri-joint type of pain, or a fibromyositis-type of pain, not joint or arthritis pain.  The examiner opined that that he "would connect this over all as being at least associated with and possibly secondary to the chronic fatigue syndrome that the Veteran has, this is a bilateral trochanteric bursitis, very severe in nature and it has both chronic and extremely severe flare-ups. . . ."  

The Veteran was afforded a second VA examination in September 2012.  The Veteran reported that in service from 1993 to 1996 he noticed that if he stepped off the truck and pushed off with his left leg or pivoted with his left leg, his left hip started getting sore and would pop out; however, it went right back in.  It would also go out like it was not even there when he was walking, and then it would be sore for several days.  He denied treatment in service.  He was told he was over working and was put on light duty.  He first sought treatment post-service in 2005 when he went to his primary care provider who sent him to an orthopedic surgeon.  The surgeon "said there [was] nothing to do surgery with."  In connection with his back examination, the Veteran reported that he had a dull ache at the very base of his spine, and, if he turned it sent a shooting pain into his left hip.

On examination, the Veteran had full range of motion in his left hip without objective evidence of painful motion.  There also was no change in range of motion or function on repetitive use.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the left hip.  The hip had normal muscle strength, no ankylosis of the hip joint, no malunion or nonunion of the femur, no flail hip joint, and no leg length discrepancy.  The examiner noted that imaging studies did not show degenerative or traumatic arthritis.  

The examiner performed a comprehensive review of the Veteran's service treatment records and private medical records associated with the Veteran's claims file.  The examiner opined that the Veteran's left hip strain did not have its onset in active service, was not caused by active service, was not etiologically related to the Veteran's in-service left hip complaint, and did not otherwise originate during active service. 

The examiner's rationale was that, contrary to the Veteran's contentions at the examination, the Veteran's service treatment records do not document recurrent left hip complaints during active duty.  Only one episode of left hip pain was documented in 1995 and x-rays were normal.  In May 2006, six years after separation from service, the Veteran first sought treatment for his left hip, and related the pain to his motor vehicle accident.  Even in 2005, left hip x-rays were normal.  The examiner concluded that "[t]here is absolutely no objective evidence that current claimed left hip condition is related in any way to active military service."  The examiner noted that the Veteran switched physicians because Dr. F.L. would not prescribe the Veteran narcotics.  

The September 2012 VA examiner found, in essence, that the Veteran's bilateral trochanteric bursitis had resolved, but diagnosed the Veteran with left hip strain.  As such, the Veteran has a current diagnosis of a left hip disorder.  The Board finds, however, that the most probative evidence supports the conclusion that it is not etiologically related to the Veteran's military service, including as due to his service-connected chronic fatigue syndrome.

The objective and contemporaneous evidence shows that the Veteran complained of only one in-service episode of left hip pain in March 1995.  X-rays at that time showed a normal hip.  There were no further complaints of hip pain and no mention of any made on the May 1999 Report of Medical Assessment, where the Veteran noted prior back strain.  A contemporaneous statement as to a declarant's then-existing physical condition (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  

The first objective post-service evidence of treatment for a left hip disorder is not until May 2005, more than five years after separation of service.  The Veteran told two different health care providers in May 2005 that he had hip pain following his 2001 motor vehicle accident in which his leg was wedged and twisted.  While the pain had gotten better, in the past month the hip had been painful daily.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 742, 116 L.Ed.2d 848 (1992) ("statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness."); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  At that time, the Veteran denied fatigue, generalized arthralgias, or myalgias.  

The Board finds the September 2012 medical opinion of the VA examiner to be highly probative to the questions at hand.  The examiner opined that the Veteran's left hip disorder did not have its onset in active service and was not etiologically related to the Veteran's service.  The examiner's rationale was that the Veteran's in-service hip disorder had completely resolved prior to the Veteran's separation from service.  X-rays performed in service showed a normal left hip.  The examiner explained further that the Veteran did not seek treatment for his hip pain until May 2006, almost six years after service.  The examiner noted that multiple health care providers documented that the Veteran reported his hip pain was related to his 2001 motor vehicle accident.  The examiner found that there was no objective evidence of hip pain or limitation on examination.  The examiner conducted a detailed review of the claims file, interview of the Veteran, and examination of the Veteran.  Importantly, the examiner provided an adequate rationale for her opinion.  

The Board notes that the examiner did not specifically address whether the Veteran's hip disorder was due to chronic fatigue syndrome.  However, the examination report shows that the Veteran's hip examination was totally normal.  The examiner found that the overwhelming evidence of record showed that the Veteran's hip pain related to the 2001 motor vehicle accident.  In addition, as noted above, with respect to the Veteran's examination for fibromyalgia, the examiner noted that there was no objective evidence of any tenderness on palpation of any of the 18 points traditionally used for diagnosis of fibromyalgia.  During that examination, the examiner found no signs of widespread musculoskeletal pain, muscle weakness, fatigue, sleep disturbances, or paresthesias.  There specifically was no pain at the greater trochanter, posterior to the greater trochanteric prominence.  The examination report shows that the examiner was well aware that the Veteran was service-connected for chronic fatigue syndrome.  However, given the examiner's findings that the Veteran's hip examination was normal and the Veteran did not exhibit pain or weakness on examination, an opinion regarding whether the Veteran's nonexistent symptoms were related to his chronic fatigue syndrome was unnecessary.  

The Board acknowledges that the January 2008 VA examiner found that the Veteran's left hip pain, which was diagnosed as bilateral trochanteric bursitis, was related to his chronic fatigue syndrome.  However, as noted above, the January 2008 VA examiner did not perform a thorough review of the claim's file and was unaware of the Veteran's full medical history.  Because the examiner did not base his opinion on the Veteran's full medical history, the Board finds that the January 2008 VA examiner's opinion is of no probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008).  

The Board acknowledges that the Veteran contends his left hip pain began in service and has continued on and off since then.  While the Veteran is competent to report symptoms and in-service events, the Board finds the Veteran's assertions that his hip pain began in service and continued thereafter to be inconsistent with the other (lay and medical) evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  As discussed fully above, the inconsistencies and direct contradictions in the record weigh against the Veteran's credibility as to the assertion of onset during and continuity of symptoms since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Lay persons without medical training, such as the Veteran and his mother, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, hip pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds that neither the Veteran nor his mother is competent to diagnose the onset or cause of the Veteran's back disorder.

In sum, the most competent and probative medical evidence shows that the Veteran's diagnosed left hip strain did not manifest in service, and the most probative evidence fails to link it to the Veteran's service, including as secondary to the Veteran's service-connected chronic fatigue syndrome.  Accordingly, service connection for a chronic left hip disorder, to include greater trochanter bursitis and dislocation residuals, is not warranted on any basis.  38 C.F.R. §§ 3.303, 3.310 (2015).  

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Fibromyalgia

The Veteran seeks service connection for fibromyalgia described as residuals of widespread muscle pain, ligament pain, tendon pain, joint pain, fatigue, and body tenderness.  See July 2007 Statement in Support of Claim (VA Form 21-4138).  At his September 2011 Board hearing, the Veteran testified that he has stomach problems, diarrhea, and depression related to fibromyalgia, and that cold sets off the fibromyalgia.  Hearing Transcript at 8-9.  

Service treatment records are negative for any diagnosis or treatment of fibromyalgia.

In July 1995, the Veteran complained that he hurt all over and that every muscle in his body hurt.  The discomfort began at bedtime the evening before.  A viral syndrome was suspected.   

In April 1997, the Veteran had a telephone consultation complaining of severe lower back pain, feeling weak and tired, having chills and a questionable fever, and being unable to eat without getting an upset stomach.  The symptoms had been present for one day.  The Veteran was instructed to take clear liquids and advance the diet slowly, take Tylenol, rest, and have a urinalysis prior to going home.  The Veteran was seen the following day complaining of dizziness, nausea, body aches, lower back pain, and lower chest pain for 48 hours.  He was diagnosed with myalgias/arthralgias of sudden onset with no clear etiology.  He was given staff quarters and told to return the following day.  The following day he felt better and was complaining of intermittent nausea and some mid epigastric pain.  He was diagnosed with gastritis.  The Board notes that, based on the differential diagnosis of myalgias/arthralgias, the Veteran was granted entitlement to service connection for chronic fatigue syndrome (also claimed as arthralgias and myalgias) in the February 2008 rating decision on appeal.  

A March 2007 treatment record from T.M.F.M. shows that the Veteran reported he was diagnosed with fibromyalgia while in Pennsylvania between March 2006 and March 2007.  Clinical documentation of the cited treatment is not of record.  Providers at T.M.F.M. did not independently evaluate the fibromyalgia diagnosis; rather, they provided treatment for fibromyalgia based on the Veteran's report.

The Veteran was afforded a VA examination in January 2008.  The examiner found that the Veteran had significant overlap between chronic fatigue and fibromyalgia-like symptoms, but did not meet the strict requirements of fibromyalgia syndrome diagnosis.  

The Veteran was afforded a second VA examination in September 2012.  The Veteran stated that his fibromyalgia began in service in 1993 or 1994 and that he thought it was "just a bug cause I would get these muscle aches all over, it waxed and waned, come & go, and it kept doing that until 2003."  He said he was diagnosed with unknown myalgia in service.  

After a very thorough examination of the Veteran and extensive review of medical treatment records, the examiner determined that there is no objective evidence that the Veteran has chronic fibromyalgia.  The examiner explained that the Veteran's service treatment records document an episode of arthralgias and myalgias in 1997, followed the next by nausea and mid-epigastric pain, "diagnosed as gastritis/probable viral illness -NOT fibromyalgia.  There is no objective documentation of fibromyalgia in active service."  In addition, the Veteran had multiple complaints, likely psychosomatic, related to stressful marital situations.  The Veteran's claimed diagnosis of fibromyalgia came from his private physician, "and record review of those notes indicates that the physician was using the term 'Fibromyalgia' very loosely to mean 'patient complains of a lot of soft tissue pain.'  In none of the physician's notes was there documentation of any of the 18 specific fibromyalgia points being examined as a basis for the diagnosis.  His notes only mention widespread non-specific back pain as claimed by the Veteran, and that is not sufficient for the diagnosis of fibromyalgia."  In particular, the examiner noted symptom complaints started after the motor vehicle accident in 2001.  The examiner continued that "[t]here is no objective evidence on exam today, nor by review of records for the diagnosis of fibromyalgia."  The examiner also noted that many aspects of the Veteran's stated history were not consistent, were in fact contradictory, and appeared to evolve as the examination went on and questions were being posed and issues raised regarding the inconsistencies. 

The Board notes, in particular, that the examiner highlighted that the Veteran denied any injuries due to the 2001 motor vehicle accident at the VA examination, but a private May 2005 note describes a very different situation, "as well as underscores what role psychogenic factors, medications, and the strong insistence for narcotics play in [the] [V]eteran's subjective symptoms of pain, malaise."    

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  

The Board finds that the most probative medical evidence shows that the Veteran is not currently diagnosed with fibromyalgia.  Neither the January 2008 nor the September 2012 VA examiner found that the Veteran met the criteria for a diagnosis of fibromyalgia.  

The Board acknowledges that the Veteran's private physician "diagnosed" and treated the Veteran for fibromyalgia.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  As does the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  As explained by the September 2012 VA examiner, the Veteran's physician relied on the Veteran's report that he had been diagnosed with fibromyalgia and did not independently evaluate the fibromyalgia diagnosis under the strict criteria that is necessary for the diagnosis.  As such, the Board finds that the diagnosis of fibromyalgia by the Veteran's private physician has no probative value.
While the Veteran can competently report symptoms of fibromyalgia, an actual diagnosis of fibromyalgia requires objective testing to diagnose and must be made in accordance with strict medical criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Board finds that the Veteran is not competent to diagnose fibromyalgia.

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran does not have a current diagnosis of fibromyalgia.  Accordingly, service connection for chronic fibromyalgia is not warranted.  See 38 C.F.R. § 3.303 (2015).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Left Eye Disorder

The Veteran seeks service connection for a corneal abrasion of the left eye.  At his September 2011 Board hearing, the Veteran testified that a pallet broke apart and a splinter went off into his left eye.  He "had to have a chunk of wood removed from [his] eye."  After service he had to start wearing glasses, but he did not "know if the two of them are related."  Hearing Transcript at 14.  

Service treatment records show that in February 1996 the Veteran sought treatment for pain resulting from a piece of wood that blew into his left eye.  On examination, there was no foreign body in the eye, but there was a small superficial scratch left of the pupil.  The assessment was corneal abrasion of the left eye.  On follow up the next day, the Veteran reported feeling much better.  Following staining, no evident abrasion remanded.  His vision was 20/20 in both eyes.  The assessment was resolved corneal abrasion.
 
The Veteran was afforded a VA examination in December 2007.  The examiner found no symptoms associated with the left eye.  Vision in the left and right eye was identical.  The examiner found that the corneal abrasion of the left eye healed without sequelae.

The Veteran was afforded a second VA examination in September 2012.  The Veteran reported blurred vision when reading and that he wore reading glasses.  On examination, the Veteran's vision, corrected and uncorrected in both eyes, was better than 20/40.  The examiner found no residual scar in the left eye cornea from the in-service trauma.  The examiner diagnosed astigmatism in both eyes.    

As noted above, service connection presupposes a diagnosis of a "current disability."  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the most probative medical evidence shows there are no residuals from the Veteran's in-service left eye corneal abrasion.  Service treatment records from the day following the left eye trauma show that the superficial corneal abrasion had already resolved.  Moreover, neither the December 2007 nor the September 2012 VA examiner found any residual scar in the left eye cornea from the in-service trauma.  

The Board acknowledges that the Veteran has been diagnosed with astigmatism in both eyes.  However, 38 C.F.R. § 3.303(c) proscribes that refractive error of the eye is not a disease or injury for VA purposes.  See also 38 C.F.R. § 4.9 (2015).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  VBA Manual M21-1, III.iv.4.B.1.d. (2015).  Refractive error of the eye is recognized by applicable law as a developmental defect, and is not a disease or injury for which VA compensation benefits (i.e., entitlement to service connection) may be awarded.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015); see generally Winn v. Brown, 8 Vet. App. 510, 516 (1996) (ruling that 38 C.F.R. § 3.303(c) is a valid exercise of the authority granted to the Secretary in 38 U.S.C. § 501).

The Board observes that service connection may be granted for additional disability due to disease or injury superimposed upon a developmental defect during service.  VAOPGCPREC 82-90 (1990).  However, the record before the Board contains no competent evidence of an additional eye disability related to military service.  While the record reflects that the Veteran was diagnosed with refractive error, there is no competent evidence of any additional disability superimposed on this condition because of his service during active duty.

The Board acknowledges that the Veteran is competent to report symptoms of blurry vision.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the specific issue in this case, i.e., whether the Veteran has residuals from a corneal abrasion, falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds that the Veteran is not competent to diagnose whether he has residuals from an in-service corneal abrasion.

In sum, applicable laws and regulations do not permit service connection for refractive error of the eye, alone, and the Board finds that the record evidence does not establish any additional disability imposed on this condition because of service.  The Board finds further that the competent and probative medical evidence indicates that that the Veteran does not have residuals from an in-service left eye corneal abrasion.  Accordingly, service connection for a chronic left eye disorder to include left eye corneal abrasion residuals is not warranted on any basis.  See 38 C.F.R. § 3.303 (2015).

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Acquired Psychiatric Disorder

The Veteran seeks service connection for major depression with residuals of sleep disturbance, joint pain, and muscle pain.  See July 2007 Statement in Support of Claim (VA Form 21-4138).  At his September 2011 Board hearing, the Veteran testified that his depression is due to his fibromyalgia.  Hearing Transcript at 9.     

Service treatment records show that in April 1994 the Veteran was seen once for a marital problem.  The diagnosis was marital problems with dependency traits of mild to moderate.  No follow up was scheduled.  

In May 1998, the Veteran sought mental health treatment relating to his wife's recent affair.  A June 1998 mental health note shows the Veteran was doing much better and reported positive changes in his marriage.  

In the beginning of February 1999, the Veteran was seen with a five month history of mood swings and questionable history of hypomanic episode lasting six months about two years ago.  The Veteran had obsessive thoughts, decreased motivation, decreased appetite, weight loss of 15 pounds, anhedonia, and increased family stress because he was recently left by his wife and was a single parent.  It was determined that the Veteran's symptoms were a normal response to his wife's infidelity.  He was prescribed Zoloft.  It was noted that the Veteran had been seen previously due to the emotional stress of his wife's erratic behavior.  Also in February 1999, the Veteran was placed on a temporary profile because he was newly diagnosed with depression and had just started antidepressant treatment.  The Veteran was restricted from deploying for three months.  

In February and March 1999, the Veteran was seen for situational depression and anxiety.  The Veteran was having increasing conflict at work due to missed time over the last year due to episodes relating to his wife's infidelity and leaving him.  The assessment was depression with situational adjustment disorder.  A May 1999 Report of Medical Assessment shows the Veteran reported a history of antidepressant use, but was not currently taking any medication.  A profile review was performed in June 1999.  It was noted that the Veteran stopped taking his Zoloft 30 days ago.  He denied depression and said he felt well.  
 
An August 1999 Closing Mental Health Summary shows the Veteran sought treatment in connection with his wife's recent affair.  The diagnosis was partner/relational problem.  At the time of closing, the Veteran's condition was judged stable.  It was noted that the Veteran was seen a total of three times in individual therapy from May 1998 to February 1999.   

A May 2005 record from T.M.F.M. shows that the Veteran denied depression or anxiety.

A June 2005 record from D.D.C. shows depression not present.

A January 2006 record from T.M.F.M. shows the Veteran was seen, in part, for continued evaluation of dysthymia.  He was to continue his Celexa.  In March 2006, the Veteran reported that he had stopping taking his Celexa because he did not notice any changes while he was taking it.  He reported that he felt he was doing acceptably well and did not want to take any medication.   

A March 2007 record from T.M.F.M. to reestablish care since the last March 2006 visit shows the Veteran was no longer taking any antidepressants, with no reports of depression.  

The Veteran was afforded a VA examination in December 2007.  The Veteran reported that he had been married to his third wife for two years.  He described the marriage as "terrible," and noted the marital problems began after they adopted a son.  He also associated the problems with his medical problems.  The Veteran estimated that he experienced depression three days during the last two weeks for a "couple hours."  There were no signs of mania.  He denied suffering from anxiety or panic.  The Veteran reported sleep impairment with approximately six hours of sleep a night.  He reported poor energy and that he had been diagnosed with fibromyalgia.  The examiner opined that the current partner relational problem was not related to service because he began dating his third wife after he was discharged from the military.

A September 2011 VA note shows the Veteran walked in with a request to be seen by a physician to get referred to the mental health clinic for evaluation of anxiety and fibromyalgia.  It is noted that the Veteran is appealing his service disabilities and was advised to get back in to the VA system.  

A September 2011 VA treatment note shows the Veteran had depression due to bereavement.  His father and brother died in the past year.  He was not on any medications at that time..  He reported feeling hopeless at times.  The assessment was depression/ anxiety and a mental health clinic consultation was made.  

An October 2011 VA psychiatry consultation record shows the Veteran reported a lot of anger from his chronic fatigue syndrome and fibromyalgia, which have not allowed him to do what he wants to do.  The Veteran was in the middle of a divorce, living with his mother because he lost his home, and unemployed due to the physical pain.  He reported these things affected his ability to sleep and he had been nauseated for the past three days due to family stress.  He did not get along well with his two brothers who lived with the Veteran at his mother's home.  He said his brothers were trying to get him arrested and one brother believed the Veteran was lazy and addicted to pain pills.  He had not seen much of his son lately.  He had bouts of depression that "come up fast and hard."  He reported being depressed for half the days in the past two weeks.  The bouts of depression lasted about 30 minutes to several hours per day, but not all day.  He was also still mourning the death of his eldest brother and father.  The Veteran also was anxious.  He reported that he likes fishing, hunting, gunsmithing, and tying flies.  He was diagnosed with adjustment disorder with mixed reaction.  

A November 2011 VA psychiatry note shows the Veteran was seen for treatment of depression.  He reported that he was not doing well with the stress of going through the appeal process on his VA disability.  The Veteran also reported that he had been under a lot of stress relating to his divorce, custody battles, the death of his father, the death of a brother, an alcoholic brother with home he lives, and constant fighting.  He noted that he was appealing for more service connection for chronic fatigue syndrome and fibromyalgia, which he had had since the mid-1990s.  He reported widespread pain that moved around.  He could not sleep, had diarrhea, was tired, and could not stand it.  He reported depressed mood in association with his chronic fatigue and became discouraged over his inability to maintain physical and mental stamina.  He reported that he was unable to maintain a job.  He got hungry, but had no motivation to make the effort to eat.  He reported three years of thoughts of suicide, but had no intent.  He reported low energy and being much more irritable than he used to be.  The assessment was depression secondary to chronic fatigue syndrome.  Mirtazapine was begun for mood and chronic fatigue.  

However, a November 2011 VA primary care history and physical note shows the Veteran reported fibromyalgia and chronic fatigue diagnosed just three years ago and pain that moves about the legs, arms, and back.  He reported no significant weight gain or loss during the past year.  His reported his appetite was good.  He denied insomnia, weakness, numbness, tingling, nausea, diarrhea, and problems with memory.  On examination, he was well nourished and in no acute distress.  His gait was coordinated and smooth, and he had no difficulty with balance.  There were no defects or deformities of the joints, bones, or muscles.  His joints were within full range of motion with no pain or contractures.  There was no muscle atrophy or weakness.  Recent and remote memory was intact.  It was specifically documented "no mood disorder noted, appropriate affect."   

A January 2012 VA psychiatry note shows that fibromyalgia symptoms persisted and that the Veteran had mild, atypical mixed mood symptoms.  

A later January 2012 VA psychiatry walk-in treatment note shows the Veteran related an encounter with his ex-wife and the police.  He reported assaultive ideation toward his brother.  The assessment was that the Veteran's agitation was not clearly a mood disorder sequelae.  It could represent a bipolar spectrum or Axis II primary pathology.   

A February 2012 psychology note shows that the Veteran's anxiety was better since the Veteran's private physician prescribed Ativan.  He also was able to see his son more and the police had "backed off" since he met with them with a lawyer.  The stressors that continued were his VA appeal for service-connected benefits (wants it increased), relationship with family (tense with mom at the moment), and lack of housing.  
 
A February 2012 psychiatry note shows the Veteran was doing better.  His ex-wife was letting him see his son more.  He had been more active and doing more.  His sleep was good.

A May 2012 psychiatry notes shows the Veteran had been seeing his son more, but disagreements had led to problems.  The Ativan was not working for his anxiety at that time.  The assessment, in relevant part, was depression controlled overall and stress from being a police confidential informant and having his cover blown.  

At a November 2012 primary care visit, the Veteran reported having two different custody battles going.

The Veteran was afforded a second VA examination in April 2013.  The Veteran reported that he and his third wife had been separated for the past year and a half and were in the process of divorcing.  The Veteran's wife had prevented the Veteran from having contact with his son from their marriage for over one year.  The Veteran reported not working because of his fibromyalgia and the chronic fatigue syndrome.  The Veteran reported that he first received mental health treatment during his military service because he was going through a divorce at the time.  He said he discontinued treatment after approximately nine months because his wife came back.  The Veteran reported receiving mental health treatment from the VA in 2011 and 2012 for depression due to not being able to work.  The Veteran discontinued treatment because he missed a session and just got sidetracked and did not reschedule.  

The Veteran reported experiencing anxiety two to three times a week, lasting about 45 minutes if he was at home or two to four hours if he was out, of mild severity.  Precipitating factors were worrying about his son and worrying about what his brothers were cooking up for him (he had "been accused of running a meth lab out in the national forest" and "of trafficking cocaine").  He reported that his civilian primary care provider prescribed him Ativan for "the anxiety attacks."  The Veteran reported depressed mood a couple of times a week, normally in the evenings, of mild severity.  Precipitating factors were that he did not have his son, listening to his mom because his brother's badgered her all the time about stuff, and financial stress.  The Veteran said that he enjoyed fishing, hunting, and furniture restoration when his health permitted.  He tried to get 8 hours of sleep a night.  His energy level was reported as way down, but he did not know if it was the chronic fatigue syndrome or low testosterone.  His concentration came and went depending on his pain level.  He ate two big meals a day.  His self-esteem was "pretty darn low."   

The examiner found that the Veteran was treated during active duty for situational depression and adjustment disorder as a result of marital conflict.  The examiner diagnosed the Veteran presently with adjustment disorder, mixed with anxiety and depressed mood.  The examiner opined that the Veteran's current adjustment disorder is less likely as not incurred in or caused by the depression/situational adjustment disorder that occurred in service.  The examiner explained that the Veteran was in the process of divorcing his second wife during his military service.  Stressors associated with the current adjustment disorder involve post-military issues, such as the divorce proceeding, inability to visit his son, and conflict with his brothers.  It was also noted that the Veteran's Structured Interview of Malingered Symptomatology (SIMS) score was elevated and indicated likely feigning.  The examiner noted that the Veteran endorsed a number of symptoms and impairment that are highly atypical of individuals who have genuine psychiatric or cognitive disorders.  The examiner also found that the Veteran's mental condition was not severe enough to interfere with occupational and social functioning or to require continuous medication.  

An April 2013 VA psychiatry note four days after the VA examination, shows that the Veteran reported "[i]n the last 2 weeks, everything crashed."  He had gotten his house back from his mother, but, due to roommate issues, the mother took the house back and decided to sell it.  He did get custody of his 16 year-old daughter back.  The assessment was mood, fibromyalgia continues.   

The Board finds that the most probative evidence supports the conclusion that the Veteran's currently diagnosed adjustment disorder, mixed with anxiety and depressed mood, is not etiologically related to the situational depression and adjustment disorder the Veteran experienced in service as a result of marital conflict and is not otherwise related to his military service, including as secondary to his service-connected chronic fatigue syndrome.

Service treatment records show that the Veteran was diagnosed in service with situational depression and adjustment disorder related to marital problems, and that the Veteran had a normal reaction to his wife's infidelity and leaving him.  While the Veteran was prescribed antidepressant medication in February 1999, the Veteran took the medication for only a month or so and stopped it on his own.  In connection with a June 1999 profile review, the Veteran denied depression and said he felt well.  The Veteran had a total of three individual therapy sessions, with the last being in February 1999.  When his mental health file was closed in August 1999, the Veteran's condition was judged stable and no further mental health treatment was recommended.  In addition, at his April 2013 VA examination, the Veteran reported that he stopped mental health treatment in service when his wife came back.  Thus, the lay and medical evidence supports the conclusion that the Veteran's situational depression was in direct response to his marital difficulties and resolved in service when those difficulties resolved.

The first objective post-service evidence of treatment for dysthymia (depression) was in January 2006.  May 2005 and June 2005 private treatment records show that the Veteran denied depression.  As depression was not shown until more than six year after the Veteran's period of service, this weighs against a finding that it was related to service.  While the Veteran was treated for dysthymia in January 2006 and prescribed an antidepressant medication, he stopped taking it and reported that he felt he was doing acceptably well in March 2006.  There were no complaints of depression in March 2007.

The Board finds the April 2013 medical opinion of the VA examiner to be highly probative to the questions at hand.  The examiner opined that the Veteran's current adjustment disorder mixed with anxiety and depressed mood is less likely as not incurred in or caused by the depression/ situational adjustment disorder that occurred in service.  The examiner explained that the Veteran's in-service depression was due to his marital discord with his wife and had resolved.  However, the Veteran's current adjustment disorder is in response to new post-service situations and stressors, such as a divorce proceeding, inability to visit his son, and conflict with his brothers.  The examiner conducted a detailed review of the claims file and interview of the Veteran, and provided an adequate rationale for his opinion.

The Board notes that the Veteran has had numerous additional recent events that have resulted in situational depression and stress for the Veteran, including two custody battles, the death of his father and brother, the loss of his home, the loss of a different home when his mother took it back, and being attacked by an intruder with a knife in his home and being attacked with a knife by his girlfriend's brother in a different setting (see January 2012 VA psychiatry note).  The Veteran also has suffered significant stress from encounters with the police, including ongoing allegations of running a "meth lab" and trafficking cocaine, being arrested on an old trespass warrant and having his driver's license suspended for unpaid traffic tickets (see January 2012 VA psychiatry note), and acting as a confidential informant for the police and worrying that his cover was blown by the sheriff's office in a drug bust.  Thus, the Veteran has had a significant amount of loss and turmoil in his life to which situation depression is a normal response. 

The Veteran has never alleged that his current depression is related directly to service.  Instead, the Veteran contends that his depression is related to his lack of energy and pain caused by his fibromyalgia and/or chronic fatigue syndrome.  In the decision above, the Board has denied the Veteran's claim for service connection of fibromyalgia.  Therefore, given that service connection is not in effect for fibromyalgia, there is no legal basis for granting service connection for depression as secondary to fibromyalgia.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.

The Board acknowledges that in November 2011 a VA psychiatrist's assessment was depression secondary to chronic fatigue syndrome, for which the Veteran is service connected.  In the present case, however, the Board finds that this diagnosis was based on inaccurate symptomatology.   

At the November 2011 VA psychiatric visit, the Veteran reported widespread pain that moved around, that he could not sleep, had diarrhea, was tired and had low energy, got hungry but had no motivation to make the effort to eat, and reported three years of thoughts of suicide.  The Board notes that the only time the Veteran reported suicidal ideation was at this visit.  In sharp contrast to the psychiatric visit, at a later November 2011 VA primary care visit, the Veteran reported no significant weight change and that his appetite was good.  He denied insomnia, weakness, nausea, and diarrhea.  On examination, the Veteran was in no acute distress; his gait was coordinated and smooth; he had no difficulty with balance; his joints were within full range of motion with no pain; and there was no muscle atrophy or weakness.  It was specifically documented "no mood disorder noted, appropriate affect."  Thus, there are glaring contradictions between the symptomatology reported at the November 2011 psychiatric visit and the primary care visit.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).   

Thus, the Board finds that the November 2011 assessment that the Veteran's depression was secondary to chronic fatigue syndrome is of no probative value as it was based on inaccurate and overstated facts presented by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (reaffirming that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran if they have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating that a medical opinion based upon an inaccurate factual premise has no probative value).

In the present case, the Board finds that the Veteran's reported complaints and symptomatology are significantly influenced by the Veteran's desire to obtain increased VA compensation.  The Veteran sought treatment from VA in September 2011 because he thought it would be advantageous to this appeal.  VA treatment records document several times that the Veteran wanted increased compensation for his fibromyalgia and chronic fatigue syndrome.  As discussed above, there are glaring contradictions between the symptomatology reported at a November 2011 psychiatric visit and at a November 2011 primary care visit.  The April 2013 VA examiner  noted that the Veteran's SIMS score indicated likely feigning by the Veteran, and that the Veteran endorsed a number of symptoms and impairment that are highly atypical of individuals who have genuine psychiatric or cognitive disorders.  Similarly, in connection with the fibromyalgia examination, the September 2012 VA examiner noted that many aspects of the Veteran's stated history were not consistent, were in fact contradictory, and appeared to evolve as the examination went on and questions were being posed and issues raised regarding the inconsistencies.  The examiner also noted that psychogenic factors, medications, and the strong insistence for narcotics play a role in the Veteran's subjective symptoms of pain and malaise.  
 
As noted above, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  For the reasons discussed above, the Board finds that the Veteran's lay statements that his depression is due to his service-connected chronic fatigue syndrome are not credible because of the Veteran's self-interest. 

Moreover, the Board finds that while the Veteran clearly believes that his depression is due to fibromyalgia and/or chronic fatigue syndrome, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of a psychiatric disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Unlike disabilities that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disorder is not readily apparent to lay observation, and psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Moreover, even if credible and competent, which the Board has not found, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professionals who have asserted his disorder is not a result of service or chronic fatigue syndrome.  Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining).

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's currently diagnosed adjustment disorder, mixed with anxiety and depressed mood, is not related to the depression/situational adjustment disorder that occurred in service, and is not otherwise related to the Veteran's military service, including as secondary to his service-connected chronic fatigue syndrome.  Accordingly, service connection for a chronic acquired psychiatric disorder to include depression, a dysthymic disorder, and partner relational problems is not warranted on any basis.  See 38 C.F.R. §§ 3.303, 3.310(a) (2015).

Pes Planus

The Veteran seeks service connection for in-service aggravation of pes planus with residuals of fallen arches and arch pain.  See July 2007 Statement in Support of Claim (VA Form 21-4138).  At his September 2011 Board hearing, the Veteran testified that in service his foot pain got up to about 8/10 and that he was wearing orthotics prescribed in service.  Hearing Transcript at 11.  The Veteran testified further that his foot pain has persisted from the time he separated from service.  Id. at 12.  

The Veteran's September 1993 enlistment examination notes the Veteran had mild, asymptomatic, pes planus.  Service treatment records show only one encounter relating to his feet.  In January 1994, the Veteran complained of a rash of red bumps on his feet for three days.   
 
The Veteran was afforded a VA examination in September 2012.  The Veteran reported that, if he was on his feet too much, they ached.  The examiner opined that the Veteran's pre-existing bilateral pes planus was not aggravated (i.e., permanently increased in severity beyond its natural progression) during service.  The examiner's rationale is that the Veteran's service treatment records document "the pre-existing bilateral pes planus as mild, and it is still mild on today's exam."  The examiner explained that a small arch is present when the Veteran is seated and flattens out only with weight bearing.  There is no history of medical treatment for the claimed condition other than store bought over-the-counter arch supports or wearing shoes with good arch support.  The examiner concluded that "[t]here is no objective evidence of any aggravation from active service."   

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 1132 (West 2014); 38 C.F.R. § 3.304(b) (2015).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  
	
For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  

Thus, the initial determination is whether bilateral pes planus was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238, 245 (1994), the court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id.; 38 C.F.R. § 3.304(b) (2015).  In this case, the medical evidence shows that pes planus was noted in the Veteran's September 1993 enlistment examination report.  The Board concludes, accordingly, that the presumption of soundness at entrance does not attach.

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must determine whether there has been any measured worsening of the disability during service, and, then, whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the pre-existing bilateral pes planus increased in severity during active service.  If so, then the presumption of aggravation attaches and may only be rebutted by a specific finding that the increase in severity was due to the natural progression of the disability.  With respect to that question, the Board finds that the most probative evidence of record establishes that there was no measured worsening of the Veteran's pre-existing bilateral pes planus during his active service.  

The Veteran denies obtaining post-service medical evaluation of his pes planus.  As such, the first post-service evaluation of his pes planus is at the VA examination in September 2012, which is more than 12 years after the Veteran's period of service.  

The Board finds the opinion of the September 2012 VA examiner that the Veteran's pes planus was not aggravated during his active service to be highly probative as to the issue.  The examiner's rationale was that the Veteran's pes planus was mild at the time of his enlistment examination and continued to be mild 12 years later at the time of the VA examination.  The September 2012 examination report is based upon a thorough review of the claims file, a thorough examination of the Veteran, and an analysis of the Veteran's entire history.  Moreover, the examiner provided a sufficient rationale for her opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) .

The Board acknowledges that the Veteran is competent to describe his foot pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also acknowledges that pes planus is the type of condition that lends itself to observation by a lay witness.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even if credible and competent, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusion of the September 2012 VA examiner who determined, after a thorough examination, that there is no objective evidence of any aggravation of the Veteran's pes planus from active service.  Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining).

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that there was no measured worsening of the Veteran's pre-existing bilateral pes planus during his active service.  Accordingly, service connection for bilateral pes planus is not warranted.  See 38 C.F.R. §§ 3.303, 3.306 (2015).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Ear Hearing Loss

The Veteran seeks service connection for left ear hearing loss.  At his September 2011 Board hearing, the Veteran testified that he first became conscious of having some hearing loss in service when he had ringing in his ears.  The Veteran stated that when he transferred to a new base he had an audiogram.  The Veteran testified further than when he was in supply he was on the flight line 80 percent of the day.  Hearing Transcript at 15.  The Board notes that an April 2013 rating decision denied service connection for tinnitus.  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

On his September 1993 enlistment Report of Medical History, the Veteran checked that he did not have hearing loss. The Veteran's enlistment examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
05
05
10
15
  
Testing at 6000 Hertz revealed 40 decibels in the left ear.  The Board notes that the foregoing audiometric findings do not constitute hearing loss disability for VA purposes.  Nonetheless, the finding at 6000 Hertz of an auditory threshold of 40 decibels does denote some degree of hearing loss, as it is greater than 20 decibels.  Hensley, 5 Vet. App. at 158.  

There are no complaints of or treatment for hearing loss documented in the Veteran's service treatment records.  The Veteran made no mention of hearing loss or acoustic trauma on his May 1999 separation Report of Medical Assessment.   

Private treatment records from May 2005 to July 2007 are negative for complaints of hearing loss; although, there are complaints of numerous other disorders.  A June 2005 record from D.D.C. shows hearing loss was not present.

The Veteran was afforded a VA examination in January 2008.  The Veteran complained of hearing loss in the left ear, but was unable to specify the onset.  The Veteran reported being exposed in service to 9 mm pistol fire with hearing protection on the range and without hearing protection on two occasions while providing armed weapons escort.  He delivered parts to the flight line without hearing protection.  With respect to civilian noise exposure, the Veteran was an "avid" hunter with rifles until a few years ago (including a couple of times prior to service) with hearing protection.  The Veteran is a high-handed shooter.  The Veteran used power tools around the house with hearing protection; however, he rode a motorcycle for two years without hearing protection.   

The Veteran's audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
25
55

The Veteran's Maryland CNC Test score was 92 percent.  The Board notes that, as the auditory threshold at 4000 Hertz was greater than 40 decibels, the Veteran does have impaired hearing in his left ear for VA purposes.  The examiner diagnosed the Veteran with normal hearing in the frequencies through 3000 Hertz, with moderately-severe hearing loss at 4000, 6000, and 8000 Hertz.   

The examiner stated that the Veteran's September 1993 enlistment audiogram revealed pre-existing mild hearing loss in the left ear at 6000 Hz, with hearing otherwise within normal limits in both ears.  The examiner noted that there was no evidence of auditory/hearing status in-service after pre-existing left hearing loss was documented at entrance.  The examiner commented that the Veteran's left ear hearing loss, which existed prior to service and was currently worse, was consistent with the Veteran's reported right-handed recreational rifle fire prior to and after service.  The examiner stated that he could not determine whether the Veteran's pre-existing hearing loss was aggravated by service or if any of his current hearing loss was caused by or a result of his military service/noise exposure without resort to mere speculation because left ear hearing loss pre-existed service, it had been eight years since separation from service, the Veteran was unable to determine the time of onset of his hearing loss, and there were other likely contributing etiologies to the Veteran's hearing loss,.  

A September 2011 VA note shows the Veteran was establishing care with VA because he had VA compensation disability claims pending and he was told he needed to be under VA Care.  The note states that the Veteran was seen in the clinic for left ear hearing loss.  A review of systems shows hearing loss.  In contrast, a November 2011 VA primary care history and physical shows the Veteran denied hearing difficulty, ear pain or drainage, and tinnitus.    
 
The Veteran was afforded a second VA examination in September 2012.  The Veteran reported that his hearing loss was noticeable partway through his military career.  The Veteran's reported exposures appear to have been copied from the prior VA examination, but included the addition of factory work prior to service, with hearing protection.  

The Veteran's audiometric testing revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
25
15
10
35
70

With respect to the left ear, testing at 6000 Hertz was 70 decibels and at 8000 Hertz was 60 decibels.  The Veteran's Maryland CNC Test score was 94 percent.  

The examiner noted that mild left ear hearing loss pre-existed service at 6000 Hertz.  He noted further that there was no separation audiogram or any other military audiograms available.  The examiner continued as follows:

9/05 Institute of Medicine Report on noise exposure in the military, "Noise and Military Service-Implications for Hearing Loss and Tinnitus," concluded that if documentation of the existence of [hearing loss] or tinnitus at discharge from the military is missing, it is nearly impossible, to determine whether [hearing loss] or tinnitus later in life is the result of noise exposure during prior military service or whether the individual's [hearing loss] was acquired during military service, . . .  As there was no separation audiogram available and I therefore cannot determine whether there was any onset or aggravation of [hearing loss/Standard Threshold Shift] evident in service, and there are other potential etiologies, including his pre-existing [hearing loss] and its natural progression, hunting/recreational gunfire and other recreational noise exposure, caffeine, nicotine, and usage of potentially ototoxic medication, I feel I cannot resolve this issue without resort to mere speculation.  

As noted above, a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 1132 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  
	
Thus, the initial determination is whether the Veteran's left ear hearing loss was present prior to service.  In this case, the medical evidence shows that high-frequency left ear hearing loss was noted in the Veteran's September 1993 enlistment examination report.  The Board concludes, accordingly, that the presumption of soundness at entrance does not attach.

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must determine whether there has been any measured worsening of the disability during service, and, then, whether this constitutes an increase, permanent in nature, in the disability.  In this case, the Board finds that the most probative evidence of record establishes that there was no measured worsening of the Veteran's pre-existing left ear hearing loss during his active service.  

The Board acknowledges that the Veteran's service treatment records do not include a report of audiometric testing performed at separation from service.  "Under section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service. . . ."  Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012). 

The objective evidence of record shows that there are no complaints of or treatment for hearing loss by the Veteran during service.  The Veteran also made no mention of hearing loss or acoustic trauma on his May 1999 Report of Medical Assessment; although, he reported other in-service injuries and/or treatment.  The Board notes that the Veteran's DD 214 lists his service specialties as supply management and supply systems analysis, which are not normally considered noise intensive occupations.  The Board notes further that the Veteran was not in combat during his military service.  

In addition, the Veteran did not report complaints of hearing loss from May 2005 to July 2007 to his private treating health care providers.  A June 2005 private treating record specifically shows hearing loss was not present.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 742, 116 L.Ed.2d 848 (1992) ("statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness.").  Moreover, a contemporaneous statement as to a declarant's then-existing physical condition (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  

Thus, there is no competent evidence of worsening of the Veteran's hearing in service or even within seven years of separation from service.  As such, the Board finds that the Veteran has not submitted credible evidence in support of his claim and has not met his burden of showing a worsening of his pre-existing left ear hearing loss during service.  

The Board acknowledges that the Veteran currently contends that he became aware of his hearing loss during service.  While the Veteran is competent to report hearing loss, the Board unfortunately cannot find the Veteran credible in his assertions that his hearing loss worsened during service.  

It is only in the context of the Veteran's VA compensation disability claim that he has alleged a worsening of his hearing, and, even then, he has been inconsistent as to the onset.  For example, at his January 2008 VA examination, the Veteran stated that he was unable to specify the onset of his hearing loss.  However, at his September 2011 Board hearing and at his September 2012 VA examination, the Veteran reported that his hearing loss was noticeable partway through his military career.  Although the Veteran testified at his Board hearing that he had an in-service audiogram when he changed bases, there is no evidence of such an audiogram.  When the Veteran established care with VA in September 2011 because of his disability claims, it was noted that the Veteran was seen for left hear hearing loss.  However, at a November 2011 VA primary care visit, the Veteran denied hearing difficulty.  Thus, the Board finds the Veteran's assertions that his hearing loss worsened during service are inconsistent with the other (lay and medical) evidence of record and are not credible due to self-interest.  
In addition, the Veteran's reported noise exposure is inconsistent and contradictory.  While the Veteran reported the use of power tools around the house at his VA hearing examinations, he failed to mention that he ran a self-owned roofing company from 1999 to 2002, as he reported during his September 2012 VA back examination.  At his January 2008 VA examination, the Veteran reported he "delivered parts to the flight line."  At his September 2011 Board hearing, however, the Veteran reported that he spent 80 percent of his time on the flight line, which would appear to be considerably more time.  Thus, the inconsistencies and direct contradictions in the record weigh against the Veteran's credibility as to his assertion that he observed a worsening of the hearing in his left ear during service and to his in-service and civilian noise exposure.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is important to point out that the Board does not find that the Veteran's lay statements of the worsening of his left ear hearing loss lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting omitted).  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record discussed above.   

Lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, hearing loss can have many causes and requires medical testing to diagnose and medical expertise to determine its etiology.  Thus, the Board finds that the Veteran is not competent to diagnose a worsening of his left ear hearing loss.

In sum, the Board finds that the most competent and probative evidence shows that the Veteran's pre-existing left ear hearing loss did not worsen during service, and, thus, was not aggravated by the Veteran's military service.  The Board notes that an analysis of service connection for hearing loss as a chronic disease is not appropriate in the present case because the Veteran's hearing loss was noted on examination, and must be analyzed on the basis of aggravation of a pre-existing disease.  Accordingly, service connection for left ear hearing loss is not warranted on any basis.  38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  The benefit-of-the-doubt doctrine is not for application as the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

III.  INCREASED RATING

The Veteran seeks entitlement to an initial compensable disability evaluation for chest tube placement scar residuals.  At his September 2011 Board hearing, the Veteran testified that he has four scars that are white and puffy, and that the whole area is five to eight inches across his chest.  Hearing Testimony at 3.  The Veteran testified further that he experiences discomfort from clothing or when he sweats, and that he puts on over-the-counter anti-itch cream for these symptoms.  Id. at 4.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  In addition,  consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2015).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).   

The Veteran's scars are currently assigned a 0 percent (noncompensable) rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  During the time period in question, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  Under the rating criteria in effect prior to October 23, 2008, Diagnostic Code 7804 provided for a noncompensable rating, unless superficial scars were painful on examination.  38 C.F.R. § 4.1118, Diagnostic Code 7804 (2007).  

Under either the prior or current rating criteria, Diagnostic Code 7800 applies to scarring of the head, face, and neck.  As such, it is inapplicable to the Veteran's chest scar rating and will not be discussed below.   

With respect to rating criteria in effect prior to October 23, 2008, under Diagnostic Code 7801, scars other than on the head, face, or neck, which are deep or cause limited motion, warrant a 10 percent evaluation for an area or areas exceeding 6 square inches (39 square centimeters), and a 20 percent evaluation for an area or areas exceeding 12 square inches (77 square centimeters).  Higher ratings are available for larger affected areas.  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802, for scars other than on the head, face, or neck that are superficial and that do not cause limited motion, a 10 percent evaluation is warranted in an area or areas of 144 square inches (929 square centimeter) or greater.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7803, a 10 percent evaluation is warranted for an unstable and superficial scar.  Note (1) indicates that an unstable scar is characterized by frequent loss of skin covering the scar.  

Under Diagnostic Code 7804, a 10 percent evaluation is warranted for a superficial scar that is painful on examination.  

Under the revised regulations effective as of October 23, 2008, Diagnostic Code 7801 evaluates scars, not of the head, face, or neck, which are deep and nonlinear.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), with higher ratings being available for larger affected areas.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage. 

Superficial and nonlinear scars not on the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this Diagnostic Code, a compensable rating is not available unless such scars cover an area of at least 144 square inches (929 square centimeters).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 (there is no Diagnostic Code 7803) assigns ratings for scars that are unstable or painful.  This Diagnostic Code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  

The September 2012 VA examination results reveal that the Veteran has three small scars over the right anterior chest area at the level of the nipple line, and one small scar on the posterior trunk at the axillary level on the right.  All of the scars are well healed, stable, flat, without keloids, without tenderness, without evidence of inflammation or subcutaneous adhesion, and easily movable.  They are superficial and nonlinear.  Two scars measure 1.5 by 0.5 centimeters, one measures 2 by 1 centimeter, and the last measures 2 by 0.5 centimeters.  Thus, the scars represent an approximate combined total area of 4.5 square centimeters.  None of the scars were found to result in limitation of function or to impact the Veteran's ability to work.  

Based on the above, the Board finds that a compensable rating cannot be assigned under any of the diagnostic codes available for scars.

Assuming that the Veteran's scar is deep, which it is not, it does not warrant a compensable rating under prior or current Diagnostic Code 7801, as it measures an area less than 39 square centimeters, which is required in order to receive a 10 percent rating.  Under prior and current Diagnostic Code 7802 for superficial scars, a compensable rating is not available because the Veteran's scar covers an area of less than 929 square centimeters.  A compensable rating also is not available under prior Diagnostic Codes 7803 (for unstable scars) or 7804 (for painful scars) or under current Diagnostic Code 7804 (for unstable or painful scars) because the evidence reflects that pain and instability were not found on examination. 

The Board has considered whether a compensable rating may be assigned under a different diagnostic code.  As there is no limitation of function or impact on the Veteran's ability to work associated with the scars, the Board finds that a separation rating under a different diagnostic code is not warranted.  The Board finds further that there is no basis for staged rating of the Veteran's scars pursuant to Fenderson, as the Veteran's scars remanded stable throughout the appeal period.  

The Board acknowledges that the Veteran described his scars to be significantly larger than the September 2012 examiner measured the scars to be.  The Board acknowledges that the Veteran is competent to describe the size of the scars as he can observe the scars through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, finds the examiner's measurements to be more probative because the examiner actually measured the size of the scars.  

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and that the Veteran's scars do not meet any applicable rating criteria for a compensable rating at any time during the period on appeal.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  The Rating Schedule represents as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a),(b) (2015).  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In this case, the schedular evaluation is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected scars are congruent with the disability picture represented by the disability rating assigned herein.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

IV.  TDIU

In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2015).  A total disability rating also may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16(a) (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the Veteran's claim, which was received in July 2007, service connection has been in effect for chronic fatigue syndrome, evaluated as 20 percent disabling; carpal tunnel syndrome of the dominant right wrist, evaluated as 10 percent disabling; gastritis and duodenitis (claimed as acid reflux), evaluated as 0 percent disabling; and scars, evaluated as 0 percent disabling.  The Veteran's combined disability rating during the pendency of his claim is 30 percent.  Therefore, the Board finds that the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2015). 

Nonetheless, it is the policy of VA that all veterans who are unable to secure and follow a substantially-gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b)(2015).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and age, which would justify a TDIU on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, as will be discussed below, the evidence does not show that the Veteran is unemployable due to his service-connected disabilities; therefore, the Board finds that referral on an extraschedular basis for a TDIU is not warranted in the present case.

With respect to education, the Veteran has a high school education.

Regarding employment, the evidence shows that the Veteran worked from 1999 to 2005 for the State full time as a computer programmer, and concurrently ran a self-owned roofing company from 1999 to 2002.  The Veteran stated that he was fired by the State because he was unable to do his job due to all his conditions.  That was his last full-time job.  A July 2007 private treatment record from T.M.F.M. shows that the Veteran had gone to a part-time job, volunteer hours with Goodwill.  He was able to remain seated sorting clothes.  He started experiencing decreased energy, shortness of breath, and fatigue, and just could not continue with the onset of myalgias and arthralgias, some occasional headaches also.  It was noted that the Veteran had gone through numerous odd jobs, but was unable to maintain the hours needed for full-time status and to maintain gainful employment for an extended period of time.  The Veteran worked for two months in 2009 installing satellite systems, but reported that he could not do it because it wore him out.  The Veteran reported an additional part-time job building guns until the owner went bankrupt.  The Veteran has consistently stated that is unable to work primarily because of the fibromyalgia and the chronic fatigue syndrome.  

The January 2008 VA examiner found that there were no periods of incapacitation due to stomach or duodenal disease.  The examiner also determined that the stomach or duodenal disease only impacted the Veteran's function to the extent that he had to take medication two to three times a day.  With respect to the Veteran's carpal tunnel syndrome in the right hand, the Veteran  reported at his January 2008 VA examination that his hands became painful with overuse.  However, he tried to manipulate his working environment so that the angles were less sharp regarding his wrists, especially when he was typing on computer keyboards.  He reported difficulty typing, but has never contended that he is unable to work because of his carpal tunnel syndrome.  

The September 2012 VA examiner did not find that any of the multiple disorders for which she examined the Veteran rendered him unemployable.  Instead, she found that the Veteran did not have any limitations ambulating and there was no evidence of widespread musculoskeletal pain, muscle weakness, fatigue, or sleep disturbances.  The examiner noted that a VA treatment record shows that the Veteran did construction work in 2012 and that the Veteran was renovating his own house by himself.  The examiner noted further that the Veteran was independent with self-care, driving, doing some house chores, and doing some yardwork, including mowing the lawn.  He also helped with the care of his seven year old son.  The Board notes that the Veteran has custody of his teenage daughter as well.  In addition, the Veteran is able to attend numerous medical appointments and to act as a confidential informant for the police.

As noted in great detail in the above decision, both the September 2012 and April 2013 VA examiners essentially found that the Veteran overstated or feigned his symptomology.  Similarly, the Board has repeatedly found the Veteran not to be credible in his complaints.  

The Board notes that, in December 2012, VA asked the Veteran to complete a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) if he believed he was unable to secure and follow a substantially-gainful occupation.  However, the Veteran did not respond or provide any additional information about his employment.  He has not submitted any evidence to support his contention that the State fired him because he was unable to perform the physical tasks required by his job.  Additionally, in January 2013, VA received notification from the Social Security Administration (SSA)  that the Veteran had not applied for disability benefits.  

After careful consideration of the evidence set forth above, the Board finds that the weight of the competent and probative evidence indicates that the Veteran's service-connected disabilities do not prevent him from securing and following substantially-gainful employment.  The evidence shows that the Veteran possesses many skills.  He has a significant amount of experience working in an office with computers, has knowledge of standard office operating procedures, is able to operate office equipment and computers, is able to communicate fully, and has no demonstrated mobility issues.  The evidence does not show that the Veteran has any significant issues comprehending, concentrating, completing tasks, or interacting with people generally.  There is no credible and persuasive evidence that the Veteran's disabilities would prevent him from utilizing the foregoing skills to do a computer-related job of the nature he previously performed, particularly given that such a job is likely to be fairly sedentary.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  In addition, as the Board has found that the Veteran is capable of performing the physical and mental acts required in securing and following a substantially-gainful occupation, referral on an extraschedular basis for a TDIU is not warranted.  

V.  NONSERVICE-CONNECTED DISABILITY PENSION

VA awards nonservice-connected pension benefits to a veteran who (1) served for 90 days or more during a period of war; and (2) is either permanently and totally disabled due to disabilities not due to willful misconduct, or is aged 65 or older, provided that (3) his annual countable income and net worth do not exceed legally prescribed limits.  See 38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. §§ 3.3, 3.314(b) (2015).  If a veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4; see also Brown v. Derwinski, 2 Vet. App. 444, 446 (1992).  

A veteran is considered permanently and totally disabled for pension purposes if the veteran is any of the following:  (1) a patient in a nursing home for long-term care because of disability; (2) disabled as determined by the SSA; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3)(vi) (2015).  

One way for a veteran to be considered permanently and totally disabled for pension purposes is to satisfy the "average person" test.  See 38 U.S.C.A. § 1502 (West 2014);38 C.F.R. § 4.15 (2015); Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The Board finds that based on the evidence of record, the Veteran does not meet any of these criteria.  

Alternatively, all veterans who are basically eligible for pension benefits and who are unable to secure and follow a substantially gainful occupation by reason of disabilities, which are likely to be permanent, shall be rated as permanently and totally disabled.  For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16  is a requisite.  The percentage requirements of 38 C.F.R. § 4.16  are as follows: if there is only one disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (2015).  When the percentage requirements are met, and the disabilities involved are of a permanent nature, a rating of permanent and total disability will be assigned if the veteran is found to be unable to secure or follow substantially gainful employment by reason of such disability.  Prior employment or unemployment status is immaterial if in the judgment of the rating board the veteran's disabilities render him or her unemployable.  See 38 C.F.R. § 4.17 (2015). 

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the Rating Schedule, but is found to be unemployable for reason of his disabilities, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be assigned on an extraschedular basis.  See 38 C.F.R. § 38 C .F.R. § 3.321(b), 4.17(b) (2015).

In this case, it is not disputed that the Veteran is a "veteran" or had wartime service.  The Veteran's DD 214 shows he served on active duty from December 1993 to November 1999 during the Gulf War, was honorably discharged, and had net active service of 5 years and 11 months.  The record shows that the Veteran was born in December 1972 and is 43 years old.  He reports that he last worked full time in 2005.  

The Veteran has consistently alleged that he is precluded from working due to his fibromyalgia and chronic fatigue syndrome.  As noted above, the Veteran's service-connected disabilities are listed as chronic fatigue syndrome, evaluated as 20 percent disabling; carpal tunnel syndrome of the dominant right wrist, evaluated as 10 percent disabling; gastritis and duodenitis (claimed as acid reflux), evaluated as 0 percent disabling; and scars, evaluated as 0 percent disabling.  His nonservice-connected disabilities are listed as fibromyalgia, thoracic spine ligament strain, left hip dislocation, pes planus, residuals of corneal abrasion of the left eye, left ear hearing loss, tinnitus, right lower lobe spontaneous pneumothorax, and partner relational problem (claimed as depression), all rated as 0 percent disabling.  His combined rating for pension purposes is 30 percent, which does not meet the schedular requirements for consideration for nonservice-connected pension benefits.  38 C.F.R. § 4.16 (2015).  

However, regardless of the schedular requirements for consideration of nonservice-connected pension benefits, the Board finds that the evidence of record does not show that the Veteran is permanently and totally disabled due to nonservice-connected disability.

With respect to the Veteran's nonservice-connected disorders, private and VA treatment records show treatment for back pain, hip pain, fibromyalgia, and an adjustment disorder with mixed anxiety and depressed mood.  The symptomatology and treatment relating to these disorders have been fully discussed above in the Veteran's individual claims for service connection.  

The evidence of record does not show that the Veteran is a patient in a nursing home for long-term care because of disability.  There also is no evidence that he was found to be disabled by SSA.  Indeed, VA was informed in January 2013 by SSA that the Veteran had not applied for disability benefits.  

Additionally, the evidence does not show that the Veteran is unemployable as a result of his service- and nonservice-connected disabilities that were reasonably certain to continue throughout his life, nor does the evidence indicate that he is suffering from disability sufficient to render it impossible for the average person to follow a substantially gainful occupation, or any disability determined by VA to be of such a nature or extent as to justify a determination that he is permanently and totally disabled.  While the medical records reflect at least intermittent treatment for back pain, left hip pain, fibromyalgia, and adjustment disorder with anxiety and depression, there is no evidence that the Veteran's disorders render him unemployable during this period.  Indeed, the evidence reveals that the Veteran does not meet the criteria for a diagnosis of fibromyalgia, and there is no evidence that the Veteran suffers from widespread musculoskeletal pain, muscle weakness, fatigue, or sleep disturbances.  

No VA examiner has determined that the Veteran is incapable of obtaining and maintaining gainful employment.  As discussed above in connection with the Veteran's claim for a TDIU, the Veteran has a significant amount of experience working in an office with computers, has knowledge of standard office operating procedures, is able to operate office equipment and computers, is able to communicate fully, and has no demonstrated mobility issues.  The evidence does not show that the Veteran has any significant issues comprehending, concentrating, completing tasks, or interacting with people generally.  As such, the Veteran is a good candidate for sedentary employment.  Therefore, the Veteran is not shown to be permanently and totally disabled on any basis.  

In sum, the Board finds that the most competent and probative evidence fails to show that the Veteran is permanently and totally disabled due to his disabilities.  Accordingly, nonservice-connected pension benefits is not warranted on any basis.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

1.  Entitlement to service connection for a chronic thoracic spine disorder to include ligamental strain residuals is denied.  

2.  Entitlement to service connection for a chronic left hip disorder to include greater trochanter bursitis and dislocation residuals is denied.  

3.  Entitlement to service connection for chronic fibromyalgia is denied. 
 

4.  Entitlement to service connection for a chronic left eye disorder to include left eye corneal abrasion residuals is denied.  

5.  Entitlement to service connection for a chronic acquired psychiatric disorder to include depression, a dysthymic disorder, and partner relational problems is denied.  

6.  Entitlement to service connection for bilateral pes planus is denied.  

7.  Entitlement to service connection for chronic left ear hearing loss disability is denied.  

8.  Entitlement to an initial compensable disability evaluation for the Veteran's chest tube placement scar residuals is denied.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) for compensation purposes is denied.  

10.  Entitlement to a permanent and total disability rating for pension purposes is denied.  




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


